Exhibit 10.1

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is entered into as of March 9, 2015
(the “Effective Date”) by and between Iteris, Inc., a Delaware corporation (the
“Company”), and Andrew Schmidt, an individual (the “Executive”).

 

1.                                      Duties and Responsibilities.

 

1.1                               Executive shall serve as the Company’s Chief
Financial Officer.  Executive shall report to and perform the duties and
responsibilities assigned to him by the Company’s Chief Executive Officer.

 

1.2                               Executive agrees to devote his full business
time and attention to the Company, to use his best efforts to advance the
business and welfare of the Company, to render his services under this Agreement
fully, faithfully, diligently, competently and to the best of his ability, and
not to engage in any other employment activities.

 

1.3                               Executive shall be based at the Company’s
office located in Santa Ana, California, but Executive may be required to travel
from time to time to other geographic locations in connection with the
performance of his executive duties.

 

2.                                      Agreement Term.  The initial term of the
Agreement shall be for a period of two years measured from the Effective Date
(the “Initial Term”).  Following the Initial Term, the Agreement shall
automatically renew for successive one year periods until the date that is ten
years after the Effective Date (each, a “Renewal Term”) unless either the
Company or Executive provides written notice to the other party of such
nonrenewal at least thirty (30) days prior to the end of the Initial Term or the
Renewal Term as applicable.  This Agreement shall remain in full force and
effect for the lesser of (i) the Initial Term, together with all Renewal Terms
or (ii) until Executive’s termination of employment with the Company for any
reason or without reason (the “Employment Period”).  The parties agree that the
Executive’s employment with the Company during the Initial Term and any Renewal
Term shall be on an “at-will” basis, which means that notwithstanding the
provisions of this Agreement, either the Executive or the Company may terminate
the employment relationship and this Agreement at any time, for any or no
reason, with or without Cause (as defined below).

 

3.                                      Compensation and Benefits.

 

3.1                               Base Salary.  Executive’s initial base salary
shall be Three Hundred Twenty-Five Thousand Dollars ($325,000) per year (less
applicable withholdings), which shall be payable in accordance with the
Company’s standard payroll schedule (but in no event less frequent than on a
monthly basis), together with such increases as may be approved by the Company’s
Compensation Committee from time to time in its sole discretion.  Such annual
base salary as increased from time to time shall be referred to herein as the
“Base Salary.”

 

3.2                               Bonus.  Executive shall be entitled to
participate in any executive bonus plan of the Company then in effect and to
receive any bonus compensation in the discretion of the Board or the Company’s
Compensation Committee.  The term “Target Bonus” shall mean a potential

 

1

--------------------------------------------------------------------------------


 

bonus of up to $125,000 for the fiscal year ended March 31, 2016, or the bonus
potential established for the Executive by the Company’s Board of Directors or a
committee thereof for any subsequent fiscal year. Executive will not be eligible
for any bonus for any fiscal year in the event that his employment terminates at
any time on or before the end of a fiscal year.

 

3.3                               Paid Time Off.  Executive shall receive four
(4) weeks of paid time off (“PTO”) per calendar year, which amount shall accrue
in accordance with and subject to any caps on accrual established by the
Company’s vacation policy in effect from time to time for employees of the
Company.  In addition, Executive shall be entitled to paid time off for all
holidays provided under the Company’s regular holiday schedule.

 

3.4                               Group Benefit Plans.  Executive shall,
throughout the Employment Period, be eligible to participate in all of the group
term life insurance plans, group health plans, accidental death and
dismemberment plans, short-term disability programs, retirement plans, profit
sharing plans or other plans (for which Executive qualifies) that are available
to the officers of the Company as provided under the terms of such plans.

 

3.5                               Withholdings.  The Company shall deduct and
withhold from any compensation payable to Executive hereunder (including but not
limited to, any payments or benefits under this Section 3 and any Separation
Benefits and the Termination Benefits), any and all applicable Federal, State
and local income and employment withholding taxes and any other amounts the
Company determines are required to be deducted or withheld by the Company under
applicable statutes, regulations, ordinances or orders governing or requiring
the withholding or deduction of amounts otherwise payable as compensation or
wages to employees.

 

4.                                      Expense Reimbursement.  During the
Employment Period, Executive shall be entitled, in accordance with the
reimbursement policies in effect from time to time, to receive reimbursement
from the Company for reasonable business expenses incurred by Executive in the
performance of Executive’s duties hereunder, provided Executive furnishes the
Company with vouchers, receipts and other details of such expenses in the form
required by the Company sufficient to substantiate a deduction for such business
expenses under all applicable rules and regulations of federal and state taxing
authorities.

 

5.                                      Termination of Employment.  During the
Employment Period, the Executive’s employment with the Company shall be on an
“at will” basis and may be terminated by either the Company or Executive at any
time, and for any reason.  Upon such termination, Executive (or, in the case of
Executive’s death, Executive’s estate and beneficiaries) shall have no further
rights to any other compensation or benefits from the Company on or after the
termination of employment except as set forth in this Section 5.

 

5.1                               Termination For Cause or Resignation for Good
Reason.

 

(a)                                 Separation Benefits.  In the event the
Company terminates Executive’s employment with the Company prior to the
expiration of the Initial Term or any Renewal Term for Cause (as defined below)
or in the event the Executive voluntarily resigns from the Company other than a
resignation for Good Reason (as defined below), then the Company shall pay to
Executive the following: (i) Executive’s unpaid Annual Salary that has been
earned through the

 

2

--------------------------------------------------------------------------------


 

termination date of Executive’s employment (the “Termination Date”);
(ii) Executive’s accrued but unused vacation; (iii) any accrued but unpaid
expenses pursuant to Section 4 above, (iv) such vested accrued benefits, and
other benefits and/or payments, if any, as to which the Executive (and his
eligible dependents) may be entitled under, and in accordance with the terms and
conditions of, the employee benefit arrangements, plans and programs of the
Company as of the Termination Date (including, for example, the presentment of
the right to continue health benefit coverage under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”), as applicable), but not including any
severance pay plan; and (v) any other payments as may be required under
applicable law.  The benefits provided under subsections (i) through (v) of this
Section 5.1(a) are collectively referred to as the “Separation Benefits.”

 

(b)                                 Definition of Cause.  For purposes of this
Agreement, “Cause” shall mean any of the following:  (i) Executive’s
misappropriation of the Company’s funds or property, or any attempt by Executive
to secure any personal profit related to the business or business opportunities
of the Company without the informed, written approval of the Audit Committee of
the Company’s Board of Directors; (ii) any unauthorized use or disclosure by
Executive of confidential information or trade secrets of the Company (or any
parent or subsidiary of the Company); (iii) Executive’s gross negligence or
reckless misconduct in the performance of Executive’s duties; (iv) Executive’s
failure to perform, or continuing neglect in the performance of, duties lawfully
assigned to Executive by the Company’s Chief Executive Officer provided that the
Company shall have provided Executive with written notice of such failure or
neglect and the Executive has been afforded at least ten (10) Business days to
cure such failure or neglect; (v) Executive’s conviction of, or plea of nolo
contendre to, any felony or misdemeanor involving moral turpitude or fraud, or
of any other crime involving material harm to the standing or reputation of the
Company; (vi) any other misconduct by Executive that the Board determines has
had a material adverse effect upon the business or reputation of the Company;
(vii) any other material breach or violation by the Executive of this Agreement,
or any other written policy of the Company; provided, however, that the Company
shall have provided the Executive with written notice that such breach or
violation has occurred, and the Executive has been afforded at least ten
(10) Business days to cure such breach or violation.  Notwithstanding the
foregoing, in subparagraphs (iv) and (vii), (A) the cure period shall not apply
to violations of the Company’s code of conduct, code of ethics or prohibition
against unlawful harassment, and (B) such cure period shall only apply to
breaches, violations, failures or neglect that in the Board’s sole judgment are
capable of or amenable to such cure.

 

5.2                               Termination Upon Death.  If Executive dies
during the Employment Period, the Executive’s employment with the Company shall
be deemed terminated as of the date of death, and the obligations of the Company
to or with respect to Executive shall terminate in their entirety upon such date
except as otherwise provided under this Section.  Upon termination of employment
due to death, Executive’s estate or beneficiaries shall only be entitled to
receive the Separation Benefits.

 

5.3                               Termination Upon Disability.  If Executive
becomes subject to a Disability (as defined below), then the Company shall have
the right, to the extent permitted by law, to terminate the employment of
Executive upon thirty (30) days prior written notice in writing to Executive. 
Upon termination of employment due to Disability, Executive shall be entitled to
receive: (i) the Separation Benefits; (ii) continuation of Executive’s Base
Salary (which shall be

 

3

--------------------------------------------------------------------------------


 

payable in accordance with the Company’s standard pay policies) until Executive
is eligible for short-term disability payments under the Company’s group
disability policies; provided however, that in no event shall such period of
continued Base Salary exceed ninety (90) days following Executive’s termination
of employment; and (iii) any other payments as may be required under applicable
law.  For the purposes of this Agreement, the term, “Disability” shall mean a
physical or mental impairment which, the Board determines, after consideration
and implementation of reasonable accommodations, precludes the Executive from
performing his essential job functions for the lesser of: (a) three consecutive
months or (b) a total of one hundred twenty (120) days in any twelve (12)-month
period.

 

5.4                               Termination Without Cause or Resignation for
Good Reason.

 

(a)                                 Termination Benefits.  Subject to Sections
5.4(b) and 6, if Executive voluntarily resigns from the Company for Good Reason,
or if the Company terminates Executive’s employment during the Employment Period
for any reason (other than for Cause or upon the Executive’s death or
Disability), then the Company shall pay to Executive the Separation Benefits as
well as the following compensation and benefits (the “Termination Benefits”):

 

(i)                                     Salary Continuation.  The Company shall
pay to Executive an amount in the aggregate equal to fifty-percent (50%) of
Executive’s annual Base Salary in effect as of the Termination Date.  Subject to
Section 8, the amount payable to the Executive pursuant to this
Section 5.4(a)(i) shall be payable in equal installments on the Company’s normal
payroll dates for the six (6) months following the Final Revocation Date (as
defined below) in accordance with the usual payroll practices of the Company.

 

(ii)                                  COBRA Reimbursement.  In the event that
the Executive properly and timely elects to continue health benefit coverage
under COBRA after the Termination Date and the Company received from Executive
of a copy of such election and proof of Executive’s timely payment of each COBRA
premium, the Company shall promptly reimburse Executive for the amount of each
such premium paid by Executive.  Such COBRA premium reimbursements will be paid
for by the Company coverage until the earlier of (i) the first six (6) months of
COBRA continuation, or (ii) such time as Executive subsequently becomes covered
by another group health plan.  Executive agrees to notify the Company
immediately if he becomes covered by another group health plan.

 

(b)                                 Definition of Good Reason.  For the purposes
of this Agreement, “Good Reason” shall mean Executive’s voluntary resignation
from the Company upon any of the following events without Executive’s written
consent:  (i) a material reduction in the Executive’s authority, duties or
responsibilities (and not simply a change in title or reporting relationships);
(ii) a material reduction by the Company in the Executive’s Base Salary (for
avoidance of doubt, a five percent (5%) reduction in his Base Salary and shall
constitute a material reduction in Executive’s Base Salary); or (iii) a
relocation of the Executive’s principal place of work to a location that would
increase the Participant’s one-way commute from his or her personal residence to
the new principal place of work by more than forty (40) miles.  Notwithstanding
the foregoing, “Good Reason” shall only be found to exist if the Executive
provides written notice (each, a “Good Reason Notice”) to the Company
identifying and describing the event resulting

 

4

--------------------------------------------------------------------------------


 

in Good Reason within ninety (90) days of the initial existence of such event,
the Company does not cure such event within thirty (30) days following receipt
of the Good Reason Notice from the Executive and the Executive terminates his
employment during the ninety (90)-day period beginning ninety (90) days after
the Executive’s delivery of the Good Reason Notice.

 

5.5                               No Mitigation.  The Executive shall not be
required to mitigate the amount of any payment provided for in Section 5.4(a) by
seeking other employment or otherwise, nor shall the amount of any payment
provided for in this Agreement be reduced by any compensation earned by the
Executive as the result of employment by another employer after the Termination
Date provided, however, that the COBRA reimbursement provided in
Section 5.4(a)(iii) shall be reduced if required by Section 5.4(a)(iii).

 

6.                                      Condition to Termination Benefits -
General Release.  Notwithstanding any provision to the contrary in this
Agreement, the Company’s obligation to pay or provide the Executive with the
Termination Benefits shall be conditioned on and subject to the Executive’s
executing and not revoking a waiver and general release in a form acceptable to
the Company in its sole discretion (the “Release”).  The Company shall provide
the Release to the Executive on or before the seventh (7th) day following the
date of Executive’s cessation of employment with the Company.  In order to
receive the Termination Benefits, the Executive will be required to sign and
deliver the Release to the Company within twenty-one (21) days after the date it
is provided to him, and not revoke it on or before the seventh (7th) day
following the date on which the Release is signed by him (the “Final Revocation
Date”).  Notwithstanding any provision of this Agreement to the contrary, in no
event shall the timing of the Executive’s execution of the Release, directly or
indirectly, result in the Executive designating the calendar year of payment of
an amount that is subject to Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), and the regulations issued thereunder (“Section 409A”),
and if a payment that is subject to execution of the release and is subject to
Section 409A could be made in more than one taxable year, payment shall be made
in the later taxable year to the extent required to comply with Section 409A.

 

7.                                      Confidentiality, Non-Solicitation;
Non-Disparagement and Cooperation.

 

7.1                               Confidentiality. The Company and the Executive
acknowledge that the services to be performed by the Executive under this
Agreement are unique and extraordinary and, as a result of such employment, the
Executive shall be in possession of Confidential Information relating to the
business practices of the Company and its subsidiaries and affiliates
(collectively, the “Company Group”). The term “Confidential Information” shall
have such meaning as set forth in that certain Iteris Associate Agreement
between Executive and the Company and shall also include any and all information
(oral and written) relating to the Company Group, or any of their respective
activities, or of the clients, customers, acquisition targets, investment models
or business practices of the Company Group, other than such information which
(i) is generally available to the public or within the relevant trade or
industry, other than as the result of breach of the provisions of this Section,
or (ii) the Executive is required to disclose under any applicable laws,
regulations or directives of any government agency, tribunal or authority having
jurisdiction in the matter or under subpoena or other process of law.  The
Executive shall not, during his employment nor at any time thereafter (except as
may be required in the course of the performance of his duties hereunder and
except with respect to any litigation or arbitration

 

5

--------------------------------------------------------------------------------


 

involving this Agreement, including the enforcement hereof), directly or
indirectly, use, communicate, disclose or disseminate to any person, firm or
corporation any Confidential Information acquired by the Executive during, or as
a result of, his employment with the Company, without the prior written consent
of the Company.  The confidentiality obligations contained in this Section shall
be in addition to any other confidentiality agreement entered into between the
Company and Executive.

 

7.2                               Non-Solicitation. The Executive shall not,
except in the furtherance of the Executive’s duties hereunder, directly or
indirectly, individually or on behalf of any other person, firm, corporation or
other entity, during the Employment Period (except in the good faith performance
of his duties) and for a period of two (2) years thereafter, solicit, aid or
induce any employee, representative or agent of the Company Group to leave such
employment or retention or to accept employment with or render services to or
with any other person, firm, corporation or other entity unaffiliated with the
Company Group, or take any action to materially assist or aid any other person,
firm, corporation or other entity in identifying, hiring or soliciting any such
employee, representative or agent.

 

7.3                               Non-Disparagement. At no time during or within
three (3) years after Executive’s cessation of employment for any reason shall
the Executive, directly or indirectly, disparage the Company Group or any of the
Company Group’s past or present employees, officers, directors, attorneys,
products or services.  Notwithstanding the foregoing, nothing in this
Section shall prevent the Executive from making any truthful statement to the
extent (a) necessary to rebut any untrue public statements made about him;
(b) necessary with respect to any litigation, arbitration or mediation involving
this Agreement, including, but not limited to, the enforcement of this
Agreement; (c) required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with
jurisdiction over such person; or (d) made as good faith competitive statements
in the ordinary course of business.

 

7.4                               Cooperation. Upon the receipt of reasonable
notice from the Company (including the Company’s outside counsel), the Executive
agrees that while employed by the Company and thereafter, the Executive will
respond and provide information with regard to matters of which the Executive
has knowledge as a result of the Executive’s employment with the Company, and
will provide reasonable assistance to the Company Group and their respective
representatives in defense of any claims that may be made against the Company
Group (or any member thereof), and will provide reasonable assistance to the
Company Group in the prosecution of any claims that may be made by the Company
Group (or any member thereof), to the extent that such claims may relate to
matters related to the Executive’s period of employment with the Company (or any
predecessors).  If the Executive is required to provide any services pursuant to
this Section following the cessation of his employment, then the Company:
(i) shall promptly compensate the Executive for all time actually incurred in
these activities at an hourly rate of pay equal to the Executive’s most recent
annual Base Salary divided by 2080 hours; and (ii) shall promptly reimburse the
Executive for reasonable out-of-pocket travel, lodging, communication and
duplication expenses reasonably incurred in connection with the performance of
such services in accordance with the Company’s business expense reimbursement
policies (and upon substantiation of such expenses in accordance with such
policies).

 

6

--------------------------------------------------------------------------------


 

7.5                               Injunctive Relief.  Without intending to limit
the remedies available to the Company, the Executive acknowledges that a breach
of any of the covenants contained in this Section 7 may result in the material
and irreparable injury to the Company, or their respective affiliates or
subsidiaries, for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such breach or threat: (a) the Company shall be entitled to a temporary
restraining order and/or a preliminary or permanent injunction restraining the
Executive from engaging in activities prohibited by this Section 7; and (ii) any
remaining Termination Benefits due to the Executive under Section 5.4 shall be
forfeited.  If for any reason it is held that the restrictions under this
Section 2 are not reasonable or that consideration therefor is inadequate, such
restrictions shall be interpreted or modified to include as much of the duration
or scope of identified in this Section as will render such restrictions valid
and enforceable.

 

7.6                               Return of Company Property.  Upon the
cessation of Executive’s employment for any reason or without reason, all
Company Group property that is in the possession of the Executive shall be
promptly returned to the Company, including, without limitation, all documents,
records, notebooks, equipment, price lists, specifications, programs, customer
and prospective customer lists, supplier lists and any other materials that
contain Confidential Information which are in the possession of the Executive,
including all copies thereof.  Anything to the contrary notwithstanding, the
Executive shall be entitled to retain (i) papers and other materials of a
personal nature, including, but not limited to, photographs, correspondence,
personal diaries, calendars and rolodexes, personal files and phone books,
(ii) information showing his compensation or relating to reimbursement of
expenses, (iii) information that he reasonably believes may be needed for tax
purposes and (iv) copies of plans, programs and agreements relating to his
employment, or termination thereof, with the Company.

 

8.                                      Section 409A.

 

8.1                               Interpretation. It is intended that the
provisions of this Agreement comply with the requirements of Section 409A or an
exemption therefrom and all provisions of this Agreement shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A.  The severance compensation payable under this Agreement is
intended to be exempt from Section 409A under the “short-term deferral”
exception or the “separation pay” exception.  Distributions upon termination of
employment may only be made upon a “separation from service,” as required by
Section 409A.  For purposes of Section 409A, each payment under this Agreement
shall be treated as a separate payment.  In no event may the Executive, directly
or indirectly, designate the calendar year of a payment.  If any provision of
this Agreement (or of any award of compensation, including equity compensation
or benefits) would cause the Executive to incur any additional tax or interest
under Section 409A, the Company shall, upon the specific request of the
Executive, use its reasonable business efforts to in good faith reform such
provision to comply with Section 409A; provided, that to the maximum extent
practicable, the original intent and economic benefit to the Executive and the
Company of the applicable provision shall be maintained, but the Company shall
have no obligation to make any changes that could create any additional economic
cost or loss of benefit to the Company.  Notwithstanding the foregoing, the
Company shall not have any liability with regard to any failure of this
Agreement to comply with Section 409A so long as it has acted in good faith with
regard to compliance therewith.

 

7

--------------------------------------------------------------------------------


 

8.2                               Section 409A Delay.  If required by
Section 409A (but only to the extent so required), notwithstanding anything to
the contrary in this Agreement, the Termination Benefits and the CIC Termination
Benefits to be made to Executive shall be paid or provided no sooner than the
first day of the seventh month following the Executive’s termination date.

 

8.3                               Reimbursements and In-Kind Benefits.  With
regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Section 409A, (i) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause
(ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of the Executive’s
taxable year following the taxable year in which the expense was incurred.

 

9.                                      Section 280G of the Code.

 

9.1                               Maximum Benefit.  In the event that any
payment or benefit, either cash or non-cash, that the Executive has the right to
receive from the Company pursuant to this agreement or otherwise (including, but
not limited to, accelerated vesting or payment of any deferred compensation,
options, restricted stock or any benefits payable to Executive under any plan
for the benefit of employees) (the “Covered Payments”) would constitute a
“parachute payment” (as defined in Section 280G of the Code), then such payments
or other benefits shall be reduced to the largest amount that will not result in
receipt by the Executive of an “excess parachute payment” under Section 280G of
the Code.

 

9.2                               Order of Reductions.  Any such reduction shall
be made in accordance with Section 409A and the following:

 

(a)                                 the Covered Payments that do not constitute
nonqualified deferred compensation subject to Section 409A shall be reduced
first; and

 

(b)                                 all other Covered Payments shall then be
reduced as follows: (A) cash payments shall be reduced before non-cash payments;
and (B) payments to be made on a later payment date shall be reduced before
payments to be made on an earlier payment date.

 

9.3                               Recalculation. If, notwithstanding the initial
application of this Section 9, the Internal Revenue Service determines that all
or any portion of any Covered Payment constitutes an excess parachute payment
(as defined in Section 280G(b) of the Code), this Section 9 will be reapplied
based on the Internal Revenue Service’s determination, and the Executive will be
required to promptly repay the portion of the Covered Payments required to avoid
imposition of an excise tax under Section 4999 of the Code together with
interest at the applicable federal rate (as defined in Section 7872(f)(2)(A) of
the Code) from the date of the Executive’s receipt of the excess payments until
the date of repayment).

 

8

--------------------------------------------------------------------------------


 

9.4                               Determinations.  Any determination required
under this Section 9 shall be made by the Company in its sole discretion.

 

10.                               Miscellaneous.

 

10.1                        Notices.  Any notice to be given under the terms of
this Agreement shall be in writing and addressed to the Company at its principal
executive office to the attention of the Secretary, and to the Executive at the
address last reflected on the Company’s payroll records, or such other address
as either party may hereafter designate in writing to the other. Any such notice
shall be delivered in person or shall be enclosed in a properly sealed envelope
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch post office
regularly maintained by the United States Government. Any such notice shall be
deemed given only when received, but if the Executive is no longer employed by
the Company or a subsidiary, such notice shall be deemed to have been duly given
five business days after the date mailed in accordance with the foregoing
provisions of this Section.

 

10.2                        Severability. Each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

10.3                        Binding Effect; Benefits. The Executive may not
delegate his duties or assign his rights hereunder.  This Agreement shall inure
to the benefit of, and be binding upon, the parties hereto and their respective
heirs, legal representatives, successors and permitted assigns.

 

10.4                        Entire Agreement. This Agreement represents the
entire agreement of the parties with respect to the subject matter hereof and
shall supersede any and all previous contracts, arrangements or understandings
between the Company and the Executive. This Agreement may be amended at any time
by mutual written agreement of the parties hereto. In the case of any conflict
between any express term of this Agreement and any statement contained in any
plan, program, arrangement, employment manual, memo or rule of general
applicability of the Company, this Agreement shall control.

 

10.5                        Governing Law and Jurisdiction. This Agreement and
the performance of the parties hereunder shall be governed by the internal laws
(and not the law of conflicts) of the State of California. The Company and
Executive unconditionally consent to submit to the exclusive jurisdiction of any
court, Federal or State, within the State of California having subject matter
jurisdiction over any actions, suits or proceedings arising out of or relating
to this Agreement and the transactions contemplated hereby (and agree not to
commence any action, suit or proceeding relating thereto except in such courts),
and further agree that service of any process, summons, notice or document by
registered mail to the address set forth below shall be effective service of
process for any action, suit or proceeding brought against the Company or the
Executive, as the case may be, in any such court.

 

9

--------------------------------------------------------------------------------


 

10.6                        Remedies.  All rights and remedies provided pursuant
to this Agreement or by law shall be cumulative, and no such right or remedy
shall be exclusive of any other.  A party may pursue any one or more rights or
remedies hereunder or may seek damages or specific performance in the event of
another party’s breach hereunder or may pursue any other remedy by law or
equity, whether or not stated in this Agreement.

 

10.7                        Survivorship. Except as otherwise expressly set
forth in this Agreement, the respective rights and obligations of the parties
shall survive Executive’s cessation of employment to the extent necessary to
carry out the intentions of the parties as embodied in this Agreement. This
Agreement shall continue in effect until there are no further rights or
obligations of the parties outstanding hereunder and shall not be terminated by
either party without the express prior written consent of both parties, except
as otherwise expressly set forth in this Agreement.

 

10.8                        No Waiver.  The waiver by either party of a breach
of any provision of this Agreement shall not operate as, or be construed as, a
waiver of any later breach of that provision.

 

10.9                        Taxes.  Except as otherwise specifically provided
herein, each party agrees to be responsible for its own taxes and penalties.

 

10.10                 Counterparts. This Agreement may be executed in
counterparts (including by fax or pdf) which, when taken together, shall
constitute one and the same agreement of the parties.

 

10.11                 Representation of Executive.  Executive represents and
warrants to the Company that Executive read and understands this Agreement, has
had the opportunity to consult with independent counsel of his choice prior to
agreeing to the terms of this Agreement and is entering into the agreement,
knowingly, willingly and voluntarily.  The parties agree that this Agreement
shall not be construed for or against either party in any interpretation
thereof.

 

[End of Text - Signature page follows]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

 

ITERIS, INC.

 

 

 

 

 

By:

/s/ Kevin C. Daly

 

 

Kevin C. Daly, Ph.D

 

 

Chief Executive Officer

 

 

 

 

 

/s/ Andrew C. Schmidt

 

ANDREW SCHMIDT

 

11

--------------------------------------------------------------------------------